DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.

Status of Claims
Claims 11 and 19 have been amended, and claim 116 has been canceled in the response filed October 5, 2022.
Claims 11-15 and 17-20 are pending.
Claims 11-15 and 17-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 11. 

Allowable Subject Matter
Claims 11-15 and 17-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action. Reasons for indicating allowable subject matter can be found in the Office action dated July 5, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the method, as claimed in claims 11-15 and 17-18, is directed to a process. Additionally, the system, as claimed in claims 19-20, is directed to a machine. 
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of item categorization. Specifically, representative claim 11 recites the abstract idea of: 
clustering item codes for items into item clusters by mapping the item codes into a multidimensional space using a transaction history for the item codes and a product catalogue that includes available item codes, wherein the available item codes defines a total number of dimensions for the multidimensional space, wherein the available item codes includes the item codes, wherein clustering further includes plotting and item codes plotting as item vectors within the multidimensional space, each item code corresponding to a specific item vector that is plotted within the multidimensional space, wherein clustering further includes clustering the item vectors based on distances between pairs of the item vectors within the multidimensional space, wherein each cluster includes multiple brands of a same or a similar item type or item category;
using sales data from the transaction history for each item cluster to reduce a total number of remaining item clusters by retaining a top preconfigured percentage of top selling item codes in remaining item clusters with the corresponding item vectors plotted in the multidimensional space;
deriving basket clusters from the remaining item clusters by randomly combining the remaining item clusters into a predetermined number of the basket clusters;
calculating scores for each basket cluster based on a frequency count that given item codes were purchased in the transaction history for the corresponding basket cluster;
maintaining select basket clusters based on the scores;
generating a predefined number of prepackaged baskets from each select basket cluster, each prepackaged basket comprising a unique one of the item codes for each corresponding item cluster of that prepackaged basket; and
providing a list of the prepackaged baskets to a service of a system using to provide the list in real time to the service during a given transaction with a customer.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 11 recites the abstract idea of item categorization, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 11 is a certain method of organizing human activity because grouping items into prepackaged baskets based on transaction data is a sales activity and managing personal behavior. Thus, representative claim 11 recites an abstract idea. 
The recited limitations of representative claim 11 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, clustering item codes for items into item clusters by mapping the item codes into a multidimensional space using a transaction history for the item codes and a product catalogue that includes available item codes, wherein the available item codes defines a total number of dimensions for the multidimensional space, wherein the available item codes includes the item codes, wherein clustering further includes plotting and item codes plotting as item vectors within the multidimensional space, each item code corresponding to a specific item vector that is plotted within the multidimensional space, wherein clustering further includes clustering the item vectors based on distances between pairs of the item vectors within the multidimensional space, wherein each cluster includes multiple brands of a same or a similar item type or item category; calculating scores for each basket cluster based on a frequency count that given item codes were purchased in the transaction history for the corresponding basket cluster; and generating a predefined number of prepackaged baskets from each select basket cluster, each prepackaged basket comprising a unique one of the item codes for each corresponding item cluster of that prepackaged basket are types of evaluation. Additionally, using sales data from the transaction history for each item cluster to reduce a total number of remaining item clusters by retaining a top preconfigured percentage of top selling item codes in remaining item clusters with the corresponding item vectors plotted in the multidimensional space; deriving basket clusters from the remaining item clusters by randomly combining the remaining item clusters into a predetermined number of the basket clusters; maintaining select basket clusters based on the scores; and providing a list of the prepackaged baskets to a service of a system using to provide the list in real time to the service during a given transaction with a customer are types of judgement. Thus, representative claim 11 recites an abstract idea.
Furthermore, the recited limitations of representative claim 11 recite an abstract idea because they are considered to be mathematical concepts. As described in the MPEP, mathematical concepts are “mathematical relationships, mathematical formulas or equations, mathematical calculations”. MPEP §2106.04(a)(2) subsection I. In this case, clustering item codes for items into item clusters by mapping the item codes into a multidimensional space using a transaction history for the item codes and a product catalogue that includes available item codes, wherein the available item codes defines a total number of dimensions for the multidimensional space, wherein the available item codes includes the item codes, wherein clustering further includes plotting and item codes plotting as item vectors within the multidimensional space, each item code corresponding to a specific item vector that is plotted within the multidimensional space, wherein clustering further includes clustering the item vectors based on distances between pairs of the item vectors within the multidimensional space, wherein each cluster includes multiple brands of a same or a similar item type or item category and calculating scores for each basket cluster based on a frequency count that given item codes were purchased in the transaction history for the corresponding basket cluster are mathematical calculations. Thus, representative claim 11 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 11 includes additional elements such as a server of a cloud and an Application Programming Interface (API).
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 11 merely recites a commonplace business method (i.e., item categorization) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 11 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 11 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 11 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 11 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 11 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 11 is ineligible. 
Dependent claims 12-15 and 17-18 do not aid in the eligibility of independent claim 11. For example, claims 12-18 merely further define the abstract limitations of claim 11. 
Furthermore, it is noted that claims 12, 17, and 18 includes additional elements of a Word2Vec algorithm; an online transaction system; an online transaction; a management application and a picking system. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. 
Thus, dependent claims 12-15 and 17-18 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine, claims 19-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 11-18. It is noted that claim 19 includes additional elements of a system, comprising: at least one processing device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium; the instructions when executed by the at least one processor from the non-transitory computer-readable storage medium cause the at least processor to perform operations; an Application Programming Interface, and claim 20 includes additional elements of a cloud service provided over network connections to online transaction systems associated with online transactions, picking systems, and management applications. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. As such, claims 19-20 are rejected for at least similar rationale as discussed above.

Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.	

With respect to page 6 of the Remarks, Applicant argues “Applicant does not believe that the claims represent any known fundamental economic practice, known human activity, known mental activity, or known mathematical formula. As such, Applicant does not believe the claims are subject to the abstract idea analysis.” However, Examiner respectfully disagrees.
As explained in the 2019 PEG and October 2019 PEG Update, included in the MPEP at § 2106.04(a), key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. The final grouping is “mathematical concepts,” which is defined to include mathematical relationships, mathematical formulas or equations, and mathematical calculations.
In this case, claim 1 recites certain methods of organizing human activity because the claims recite generating prepackaged baskets of items based on transaction data, which is both a sales activity and managing personal behavior. “Sales activities” is a broad term that encompasses activities that are related to sales. The claims also recite mental processes because the claims recite evaluations and judgements, such as clustering based on transaction data and calculating scores based on frequency counts. Finally, the claims recite mathematical concepts because the claims recite clustering item codes in a multidimensional space using vectors, which is a mathematical calculation. While the claims do recite additional elements, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite an abstract idea.	

With respect to pages 6-7 of the Remarks, Applicant argues “functionality of a computer is enhanced with new capabilities by the recited claims” because “a specific implementation with specific recited data transformed in a specific manner… extends the capability of a computer to produce tangible data as output.” However, Examiner respectfully disagrees.
The MPEP at § 2106.05(a) and previous court cases have provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the MPEP states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The MPEP further states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner...the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. MPEP § 2106.04(d)(1).
The courts have employed this technique, for example in Finjan. In Finjan, the specification of the ‘844 patent described a “behavior-based” approach to virus scanning was an improvement over traditional “code-matching” systems because the “behavior-based” scans can analyze downloadable code and determine whether it performs dangerous or unwanted operations, which allows for more flexible and nuanced virus filtering to protect against previously unknown viruses or obfuscated code. Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018). The court determined that a specific technique that departs from earlier approaches to solve a specific computer problem is a non-abstract computer-functionality improvement, thus deeming the ‘844 patent eligible. Id.
In this case, neither the claims nor the specification describe an improvement to the functioning of a computer or other technology because, unlike Finjan, the claims do not recite a non-abstract computer-functionality improvement using specific steps to solve a computer-specific problem, and the specification does not describe a technical solution to a computer-specific problem. Rather, the claims and specification focus “on a process that qualifies as an ‘abstract idea” for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraphs [0001]-[0004] and [0014] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving business problems such as aggregating products efficiently into prepackaged baskets to shorten in-store visit time and improve order fulfillment.

Existing problems for developing prepackaged baskets and improving order fulfillment is not a computer- specific problem; rather, they are problems that exist in the business realm. Furthermore, there is no support in Applicant’s specification for Applicant’s statement that the instant invention “extends the capability of a computer to produce tangible data as output” because the specification does not describe any link between the setup of the system and the computer system’s performance in regards to its technological function, such as, for example, by increasing computer security or reducing bandwidth. Unlike Finjan, neither the specification nor the claims of the instant invention identify a specific improvement to the computer capabilities themselves because the instant claims are not directed to improving “the existing technological process.” Rather, the instant claims are directed to improving the commercial and mental task of generating prepackaged baskets by applying the abstract idea to a generic computing environment.
Although the claims include computer technology such as a server of a cloud and an Application Programming Interface (API), such additional elements are merely recited in a generic manner and peripherally incorporated in order to implement the abstract idea. The claims, as a whole, while arguably resulting in improved product categorization (1.e., abstract idea improvement), are not providing any improvement to another technology or technical field because the claims are not solving a computer-specific problem using specific, non-abstract steps. The claims are not, for example, improving the processor and/or computer components that operate the system because there is no support in Applicant’s specification that the implementation of the additional elements improves the functioning of the computer itself nor solves a computer-specific problem. Rather, the claimed process is utilizing different data while employing generic computer components to improve how products are grouped into prepackaged baskets, i.e. improving the commercial, mental, and mathematical processes by applying the abstract idea to a generic computing environment. As such, the claims do not recite specific technological improvements, and the rejection is maintained in this aspect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et. al. (US 10861077 B1) was used to understand other methods of using code mapping for making product recommendations.
Song et. al. (2006 NPL) was used to understand other mathematical methods for mapping and analyzing transaction data to generate itemsets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3684                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625